Citation Nr: 1030362	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  07-36 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, to include depression, claimed as a "nervous 
disorder."

2.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

3.  Entitlement to service connection for L5-S1 intervertebral 
disc space narrowing, mild lumbar spondylosis, claimed as low 
back disorder.

4.  Entitlement to service connection for a left leg disorder, 
claimed as a bilateral leg disorder.

5.  Entitlement to service connection for tinea cruris, to 
include a claim for service connection for a skin disorder due to 
exposure to herbicides.

6.  Entitlement to service connection for bilateral hip disorder.

7.  Entitlement to an increased (compensable) initial evaluation 
for residuals of status post right tibia and fibula fracture.

8.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active military duty from September 1971 to 
September 1973.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in July 2006 and April 2008 
issued by the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Juan, Puerto Rico.  In July 2006, the RO granted 
service connection for status post right tibia and fibula 
fracture, claimed as bilateral leg condition and assigned a zero 
percent disability evaluation effective March 30, 2006.  Here, as 
the Veteran has disagreed with the initial rating assigned 
following the grant of service connection, the Board has 
characterized such claim in light of Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (distinguishing an initial rating claim from 
claim for increased rating for already service-connected 
disability).  Also, in the July 2006 rating decision, service 
connection was denied for depression, low back, left leg, tinea 
cruris, and bilateral hip disorders and TDIU.  The April 2008 
rating decision denied service connection for PTSD.

The Board finds that the issues on appeal are more accurately 
stated as set forth on the title page of this decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Board notes that additional development is required before 
the Veteran's claims on appeal can be further adjudicated.  

In June 2009 the RO received a statement from the Veteran in 
support of his claims on appeal.  He noted that he continues to 
receive medical treatment at the San Juan, VA Medical Center 
(VAMC).  The Veteran requested that VA obtain records from 2005 
to the present.  Records from the San Juan VAMC dated from March 
2006 to June 2009 are contained in the claims folder.  Records 
from 2005 and any records of treatment from July 2009 to the 
present should be associated with the claims file.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim).

Further, the Board notes that a VA examination or opinion is 
necessary if the evidence of record (a) contains competent 
evidence that the Veteran has a current disability, or persistent 
or recurrent symptoms of disability; (b) establishes that the 
Veteran suffered an event, injury, or disease in service; (c) 
indicates that the claimed disability or symptoms may be 
associated with the Veteran's service or other service-connected 
disability, and (d) does not contain sufficient medical evidence 
for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159; McClendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

Regarding the claim for service connection for a skin disorder, a 
service treatment record dated July 1973 reveals the Veteran 
sought medical evaluation for blisters on his body.  An 
impression of sweat gland abscess was noted.  Later in July 1973 
the Veteran was seen with complaints of painful lesions in his 
groin area.  The impression was inguinal chancre.  In a December 
2006 medical statement, the Veteran's private physician, Dr. RAC, 
reported that the Veteran has a chronic skin condition, 
manifested by scaly skin on his neck, legs, and inguinal and 
genital area.  She opined that the skin condition is chronic and 
can be neither cured nor controlled and was most probably related 
to the Veteran's exposure to the Agent Orange.  Development of 
the medical evidence, to include examination to determine whether 
the Veteran has a current skin disorder related to his service, 
is required.

With regard to the claim for a low back disorder, the medical 
evidence establishes that the Veteran underwent a left discectomy 
at L4-L5 in July 2006 at a VAMC.  Radiologic examinations in 
August 2006 revealed mild to moderate degenerative joint disease 
and discogenic disease at L5-S1 level.  In a December 2006 
medical statement, the Veteran's private physician, RAC, MD, 
noted the Veteran's report of that he sustained a fall in service 
which resulted in trauma to the head, back and legs.  He reports 
that he lost consciousness and woke up the next day with a cast 
on his right leg and severe back pain.  She opined that the 
Veteran's back problem started during active military service as 
a consequence of the reported fall, which was so severe that it 
had left him unconscious and with a leg fracture.  Dr. RAC noted 
further that the Veteran continued treatment for back pain 
throughout the years.  Treatment records of HJCM, MD, also 
provide evidence consistent with Dr. RAC's statement.  This 
medical evidence requires that examination be conducted to 
determine whether the Veteran has a current back disorder related 
to his service.  

Examination to determine whether the Veteran has a current left 
leg disorder or a bilateral hip disorder is also required.  If 
such disorder is present, the examiner should determine if the 
disorder is related to the Veteran's service.  The current 
residuals of a fracture of the tibia and fibula that the Veteran 
sustained in service should also be described.

Dr. RAC stated that the Veteran has been emotionally affected 
since discharge from the military, manifested by crying spells 
and episodes of anger manifested toward his wife and family.  He 
also has nightmares and flashbacks from episodes of wartime.  Dr. 
RAC further opined that the Veteran's emotional condition has the 
signs and symptoms of PTSD.  On remand, the Veteran should be 
afforded an appropriate VA examination to determine whether he 
has a current psychiatric disorder, to include depression or 
PTSD, related to his period of service.  


With respect to the Veteran's claim for service connection for 
PTSD, the governing regulation, at 38 C.F.R. § 3.304, require: 
(1) medical evidence of a diagnosis of PTSD in accordance with 38 
C.F.R. § 4.125(a) (i.e., a diagnosis conforming to the American 
Psychiatric Association's Diagnostic and Statistical Manual for 
Mental Disorders, Fourth Edition (DSM-IV)); (2) a link, 
established by medical evidence, between current PTSD symptoms 
and an in- service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor occurred.  See 38 C.F.R. 
§ 3.304(f) (2009).

The Board notes that, effective July 13, 2010, VA amended its 
adjudication regulations governing service connection for PTSD by 
liberalizing, in certain circumstances, the evidentiary standard 
for establishing the required in-service stressor.  See 75 Fed. 
Reg. 39843 (July 13, 2010).  Specifically, the final rule amends 
38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) 
and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by 
adding a new paragraph (f)(3) that reads as follows: 

If a stressor claimed by a Veteran is 
related to the Veteran's fear of hostile 
military or terrorist activity and a VA 
psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA 
has contracted, confirms that the claimed 
stressor is adequate to support a diagnosis 
of [PTSD] and that the Veteran's symptoms 
are related to the claimed stressor, in the 
absence of clear and convincing evidence to 
the contrary, and provided the claimed 
stressor is consistent with the places, 
types, and circumstances of the Veteran's 
service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed 
in-service stressor.  For purposes of this 
paragraph, "fear of hostile military or 
terrorist activity" means that a Veteran 
experienced, witnessed, or was confronted 
with an event or circumstance that involved 
actual or threatened death or serious 
injury, or a threat to the physical 
integrity of the Veteran or others, such as 
from an actual or potential improvised 
explosive device; vehicle-imbedded 
explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms 
fire, including suspected sniper fire; or 
attack upon friendly military aircraft, and 
the Veteran's response to the event or 
circumstance involved a psychological or 
psycho-physiological state of fear, 
helplessness, or horror.  

Id. at 39852.

Service records confirm the Veteran's tour of duty in Vietnam.  
His medals include the Vietnam Service Medal and the Republic of 
Vietnam Campaign Medal w/60 device.  The Veteran has submitted 
statements about his stressors in service.  Moreover, Dr. RAC 
opined that the Veteran's emotional condition has the signs and 
symptoms of PTSD.  However, it does not appear that PTSD has been 
linked by medical evidence to the Veteran's claimed in-service 
stressors.  Therefore, on remand, the Veteran should be afforded 
a VA examination to determine whether the Veteran meets the 
criteria for a diagnosis of the claimed PTSD and, if so, whether 
that disorder is attributable to his in-service stressors.

Further, as noted, recent judicial case law potentially addresses 
the consideration of the Veteran's other symptoms of mental 
abnormality, in this case, depression.  The Court has held that 
claims for service connection for PTSD should be considered to 
include claims for service connection for all psychiatric 
disabilities.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) 
(the scope of a mental health disability claim includes any 
mental disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and the 
other information of record).

Additionally, it is indicated in the Veteran's claims folder that 
the onset of Social Security Administration (SSA) disability 
benefits was March 2006.  Review of the claims folder reveals no 
SSA disability decision or records on which the decision was 
based have been associated with the claims folder and they should 
be obtained.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); see also 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  The United 
States Court of Appeals for Veterans Claims (Court) has imposed a 
virtually absolute duty to obtain Social Security records.  Woods 
v. Gober, 14 Vet. App. 214, 222 (2000); Baker v. West, 11 Vet. 
App. 163, 169 (1998).
As a final matter, the Board also points out that, as any 
decision with respect to a claim for service connection may 
affect the Veteran's claim for entitlement to a TDIU; therefore a 
claim for TDIU is inextricably intertwined with the service 
connection claims.  See Parker v. Brown, 7 Vet. App. 116 (1994); 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Accordingly, 
the Veteran's other claims on appeal must be addressed by the RO 
prior to the Board's consideration of a TDIU claim presently on 
appeal.

Accordingly, the case is REMANDED for the following action:

1.  Review the claims folder and ensure that all 
notification and development action required by 
the VCAA is completed.  In particular, the RO/AMC 
should ensure that the notification requirements 
and development procedures contained in 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2009) 
are fully met.  The AMC/RO should provide the 
Veteran what the evidence must show to support a 
claim for service connection for PTSD based upon 
the liberalizing regulations now set forth in 38 
C.F.R § 3.304(f)(3).  

2.  Obtain copies of VA treatment records from 
San Juan VAMC from 2005 and from July 2009 to the 
present and associate them with the claims 
folder.

3.  Obtain complete records from RAC, MD, the 
Veteran's treating physician, and HJCM, MD, and 
afford the Veteran an opportunity to identify any 
other relevant records, especially records 
proximate to service which disclose treatment of 
a disorder for which the Veteran seeks service 
connection.  

4.  Ask the Veteran or Dr. RAC to more 
specifically identify the "Roosevelt Roads" 
facility at which Dr. RAC stated the Veteran was 
treated in 1974, and attempt to obtain those 
records.

5.  Obtain a copy of the SSA decision and all 
records upon which the decision was based, and 
associate them with the claims folder.

6.  Scheduled the Veteran for an appropriate VA 
examination to ascertain the nature and etiology 
of any current disorders of the low back, left 
leg, skin, and hip, and to obtain description of 
the current residuals of a fracture of the tibia 
and fibula.  It is imperative that the claims 
folder be made available to and be reviewed by 
the examiner(s) in connection with the 
examination(s).  In particular, each examiner 
should review pertinent records of the Veteran's 
treatment in service, including records of 
treatment of a fracture, right lower extremity, 
and the December 2006 medical statement from Dr. 
RAC.  Any tests deemed medically advisable should 
be accomplished.  

The appropriate examiner should address the 
following questions.

(i)  What diagnoses should be assigned for the 
Veteran's low back disorders?  Is it at least as 
likely as not (a 50 percent or higher degree of 
probability) that the Veteran has a current low 
back disorder which had a clinical onset in 
service, or within one year following service, or 
is otherwise related to the Veteran's service, 
including a fall sustained in service?  

(ii)  Does the Veteran currently manifest a left 
leg disorder?  If so, what diagnosis should be 
assigned for the Veteran's left leg disorder?  Is 
it at least as likely as not (a 50 percent or 
higher degree of probability) that the Veteran 
has a current left leg disorder which had a 
clinical onset in service, or within one year 
following service, or is otherwise related to the 
Veteran's service, including a fall sustained in 
service?  

(iii)  Does the Veteran currently manifest a 
bilateral hip disorder?  If so, what diagnosis 
should be assigned for the Veteran's hip 
disorder?  Is it at least as likely as not (a 50 
percent or higher degree of probability) that the 
Veteran has a current hip disorder which had a 
clinical onset in service, or within one year 
following service, or is otherwise related to the 
Veteran's service, including a fall sustained in 
service?  

(iv)  Does the Veteran currently manifest 
residuals of a fracture of the tibia and fibula 
that was incurred in service?  If so, describe 
those residuals, especially any effect on the 
Veteran's right knee or right ankle.  

(v)  Does the Veteran currently manifest a skin 
disorder?  If so, what diagnosis should be 
assigned for the Veteran's skin disorder?  Is it 
at least as likely as not (a 50 percent or higher 
degree of probability) that the Veteran has a 
current skin disorder which had a clinical onset 
in service, or is otherwise related to the 
Veteran's service, including exposure to 
herbicides?  

All opinions and conclusions expressed must be 
supported by a complete rationale in a report 
(s).  The examiner(s) should reconcile any 
opinion with treatment records during the 
Veteran's active duty service period (findings of 
a leg injury and skin disorders), the private 
medical statements of Dr. RAC and Dr. HCJM, and 
current VA medical reports.  If an opinion cannot 
be provided without resort to pure speculation, 
the examiner explain why speculation would be 
required in this case (e.g., if the requested 
determination is beyond the scope of current 
medical knowledge, actual causation cannot be 
selected from multiple potential causes, etc).  
The examiner should identify the relevant testing 
or other information needed to provide the 
requested opinion.   If development is required, 
the development should be conducted and the 
claims file returned to the examiner.

7.  Scheduled the Veteran for an appropriate VA 
examination to ascertain the nature and etiology 
of any current psychiatric disability, to 
specifically include PTSD.  It is imperative that 
the claims folder be made available to and be 
reviewed by the examiner in connection with the 
examination.  Any tests deemed medically 
advisable should be accomplished.  The examiner 
should list all current psychiatric disabilities 
and clearly address the following:

(i)  As to any current diagnosis of PTSD, the 
examiner should offer an opinion as to whether it 
is at least as likely as not (a 50 percent or 
higher degree of probability) that the Veteran's 
claimed stressors are adequate to support a 
diagnosis of PTSD and that the Veteran's PTSD is 
related to the claimed stressors.  In addition, 
the examiner should specifically state whether 
the underlying stressor is related to the 
Veteran's fear of hostile military or terrorist 
activity.

(ii)  If the Veteran does not have PTSD, or if 
there are no verified stressors, the examiner is 
asked to provide an opinion as to whether it is 
at least as likely as not (i.e. 50 percent 
probability or more) that any other acquired 
psychiatric disability was first manifested in 
service or is otherwise related to service.  When 
sending the examination request, the RO/AMC 
should specifically note those stressors that 
have been verified.  

A complete rationale must be given for any 
opinion provided.  If an opinion cannot be 
provided without resort to pure speculation, the 
examiner explain why speculation would be 
required in this case (e.g., if the requested 
determination is beyond the scope of current 
medical knowledge, actual causation cannot be 
selected from multiple potential causes, etc).  
The examiner should identify the relevant testing 
or other information needed to provide the 
requested opinion.   If development is required, 
the development should be conducted and the 
claims file returned to the examiner.

8.  After completion of the above, the RO should 
review the expanded record and determine if any 
of the benefits sought can be granted.  If any of 
the benefits sought are not granted, the Veteran 
should be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate 
review. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
Tresa M. Schlecht, 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).


